Paul W. Brown, J.,
dissenting. To sustain its allegation that Thomas Berry, Jr., is primarily covered by a garage liability policy issued to Greenwood Auto, Inc., by the Travelers Indemnity Company, appellee, The Ohio Casualty Insurance Company, relies upon Sections 1(a) and 1(b) of the “automobile hazards” portion of that policy.
Section 1(a) provides coverage for any automobile used for garage operations; for any automobile, principally used in garage operations, which is occasionally used for other business purposes; and for any automobile, principally used in garage operations, which is used for non-business purposes. The parties agree that Section 1(a) under proper circumstances covers, among other things, one-shot, short-term “loaners,” including, but not limited to, automobiles loaned to persons whose automobiles are being repaired.
However, appellee offered no evidence which indicates that the 1968 Javelin was loaned to Thomas Berry, Jr., in the course of Greenwood’s garage operations, or that the automobile, whether loaned for a business or nonbusiness purpose, was “used principally in garage operations.” Bather, appellee relies on ten meager stipulations, none of which present facts sufficient to constitute such a showing.
*100Section 1(b) of the policy provides coverage for any automobile owned by the named insured, and furnished for the use of “ (i) the named insured, a partner therein, an executive officer thereof or, if a resident of the same household, the spouse of any of them, or (ii) any other person or organization to whom the named insured furnishes automobiles for their regular use.” Subsection (i) contemplates automobiles used by the corporation’s owners and executives, and their wives. Subsection (ii) contemplates automobiles furnished to individuals and organizations for their consistent use over the long-term. Common examples include automobiles furnished to company salesmen, public officials, charitable organizations, and public schools for driver-education programs.
Clearly, the one-shot, two-day loan in the present case was not the loan of an automobile “furnished for regular use,” as that technical language has been defined in past Ohio insurance cases. See Kenney v. Employers’ Liability Assurance Corp. (1966), 5 Ohio St. 2d 131; Oberdier v. Kennedy Ford (1970), 23 Ohio App. 2d 168; Motorists Mutual Ins. Co. v. Sandford (1966), 8 Ohio App. 2d 259. Regular use, as the majority notes, requires frequent, steady, or constant use over a substantial period of time. Only by persuading the majority to redefine this concept in the context of a garage policy does appellee limit its liability to providing “excess” coverage.
The upshot, of course, is that Ohio now defines “regular use” differently when used in a garage liability policy than when used in the standard family automobile policy. Absent policy language justifying this difference, it cannot be rationalized or justified. Further, the majority’s definition of “regular use” reduces the garage liability policy herein to an absurdity, providing coverage for short-term loans where none was contemplated, reducing technical language to redundant verbiage.
Many courts have held that “regular use” is not ambiguous, and hence not subject to construction. See Liggett v, Fahey (1972), 30 N. Y. 2d 680, 283 N. E. 2d 610; *101Kern v. Liberty Mutual Ins. Co. (C. A. 8, 1968), 398 F. 2d 958; Teixeira v. Globe Indemnity Co. (C. A. 9, 1965), 349 F. 2d 502; Blackwell v. United States (C. A. 5, 1963), 321 F. 2d 96; Century Indemnity Co. v. United States Casualty Co. (C. A. 5, 1962), 306 F. 2d 956. Indeed, there can be no ambiguity, within the meaning of the rule requiring strict construction against an insured, once a term has been judicially defined. I Couch on Insurance 2d 824, Section 15:83; 30 Ohio Jurisprudence 2d 231, Insurance, Section 218. For this reason, we held in Kenney v. Employers’ Liability Assurance Corp., supra (5 Ohio St. 2d 131), at page 134, that application of “regular use” language is a factual problem, not a definitional one. Our inquiry is limited to determining whether specific facts and circumstances constitute “regular use,” as that phrase has been heretofore defined.
A single period of use consisting of two days, the purpose of which is unexplained, can not constitute a regular use, under either a standard automobile or a garage liability policy.
Nor can I agree, as the majority contends, that “the insurer offers the ‘regular use’ provision in a garage policy to implement the intent to protect the insured from liability in circumstances involving a loaned vehicle.” No liability of the insured can ever be predicated upon the mere loan of a vehicle. Coverage (which alone is in question here) must be grounded upon policy language.
I find judicial tampering with the unambiguous terms of an insurance policy no less onerous than the “judicial legislating” this eourt so often deplores. The judgment of the Court of Appeals should be reversed.
Corrigan and W, Brown, JJ., concur in the foregoing dissenting opinion.